DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           D.J.F., the father,
                               Appellant,

                                    v.

           DEPARTMENT OF CHILDREN & FAMILIES, and
                GUARDIAN AD LITEM PROGRAM,

                                Appellees.

                              No. 4D18-1120

                              [June 21, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James Martz, Judge; L.T. Case No. 2016-DP-000799-JO.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

  Andrew Feigenbaum of Children's Legal Services, West Palm Beach, for
appellee Department of Children & Families.

   Laura J. Lee, Sanford, for appellee Guardian Ad Litem Program.

PER CURIAM.

   Affirmed.

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.